*729MEMORANDUM***
The evidence that Campos-Saucedo would have introduced does not satisfy the criteria for a necessity defense. Before a defendant may present a necessity defense, his proffered evidence must establish that a reasonable jury could conclude: “(1) that he was faced with a choice of evils and chose the lesser evil; (2) that he acted to prevent imminent harm; (3) that he reasonably anticipated a causal relation between his conduct and the harm to be avoided; and (4) that there were no other legal alternatives to violating the law.” United States v. Aguilar, 883 F.2d 662, 693 (9th Cir.1989).
Campos-Saucedo has not demonstrated that his children or his family faced any imminent harm. Nor has he established that there were no other legal alternatives to violating the law. Campos-Saucedo could have petitioned the Attorney General for readmission, see United States v. Arellano-Rivera, 244 F.3d 1119, 1126 (9th Cir.2001), or his wife and children could have gone to Mexico to visit or live. The judgment of the district court is AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.